This opinion is subject to administrative correction before final disposition.




                                  Before
                     HOLIFIELD, HACKEL, and MCCOY
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                          Sonchai GOINGS
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200082

                           _________________________

                            Decided: 21 October 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judges:
                        Nicholas S. Henry (arraignment)
                           Benjamin A. Robles (trial)

 Sentence adjudged 16 December 2021 by a general court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 177 days, and a bad-conduct dis-
 charge. 1

                                For Appellant:
                         Major Brian L. Farrell, USMC




 1   Appellant was credited with having served 177 days of pretrial confinement.
                 United States v. Goings, NMCCA No. 202200082
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2